Exhibit 10.1




[corporatelogo.jpg]
SEPARATION AGREEMENT


This Separation Agreement (the "Agreement") is being entered into between Brooks
Automation, Inc. (the "Company") and Mark D. Morelli (the "Employee"). For
purposes of this Agreement, Company includes parent, subsidiary and affiliated
entities, and the stockholders, trustees, directors, officers, agents and
employees of the Company or such entities. Employee includes heirs, spouse,
legal representative and assigns of the Employee.


This Agreement sets forth the complete understanding between the Employee and
the Company. This Agreement replaces any prior agreements except for any
documents referred to in section 3 of this document. There are no oral
understandings, which relate to this Agreement.


The Employee acknowledges that the severance benefits described in this
Agreement constitute good and sufficient consideration for this Agreement and
include benefits or other valuable consideration in addition to what the
Employee was entitled to without this Agreement. Unless otherwise provided for
expressly in this Agreement, all other benefits will cease as of March 31, 2016
(the “Termination Date”).


1.Conditional on the execution of this Agreement, the Company will provide the
following severance pay and benefits:


(a)
The Employee will be paid severance in the amount of $500,000, payable biweekly
($19,230.77) for a period of twelve months (the “Initial Salary Continuation
Period”) and subject to all applicable deductions. Payment will be made in
installments pursuant to normal payroll practices commencing on the next payroll
cycle on or following 60 days after the Termination Date, or such earlier date
as may be determined in the Company’s sole discretion.



If you have not found a full time comparable executive or consultative position
during the Initial Salary Continuation Period, the Company will extend the
bi-weekly payment plan on a payroll to payroll basis until the earlier to occur
of (A) twelve (12) additional months (26 additional bi-weekly payments) or (B)
the date Employee secures employment (the “Contingent Salary Continuation
Period”). In addition, the Company and Employee agree that for purposes of this
paragraph any executive position in which Employee has profit and loss
responsibility for any business shall be considered comparable. Notwithstanding
the foregoing, in the event that the Employee secures a full time comparable
executive or consultative position prior to the end of the Contingent Salary
Continuation Period with an annual base salary of less than $500,000, the
Company will pay the Employee the amount of such shortfall in bi-weekly
installments, subject to all applicable deductions, beginning with the first
payroll cycle following the start of such employment (but in no event prior to
start of the Contingent Salary Continuation Period) and ending at the expiration
of the Contingent Salary Continuation Period.


(b)
An award approved under the terms of the Company’s FY 2016 performance-based
variable compensation plan (“PBVC”), on a pro-rata basis from the beginning of
the plan year on October 1, 2015 through the Termination Date. Any earned
payment per the terms of the PBVC plan shall be paid in a lump sum at the same
time that PBVC payments are paid to other actively employed PBVC participants.
For the sake of clarity, the PBVC award payable to Employee shall be determined
based on (i) the actual achievement by the Company against the corporate
financial metrics set forth in the PBVC plan as determined by the Company’s
Board of Directors, and (ii) the deemed achievement of 100% of Employee’s
individual objectives.



(c)
If the Employee timely elects to purchase group health and dental insurance
continuation coverage under the federal Consolidated Omnibus Budget
Reconciliation Act (COBRA) and timely remits the employee portion of premiums
for such coverage, then the Company will maintain such coverage in effect until
the end of the Initial Salary Continuation Period or Contingent Salary
Continuation Period, as applicable, which period runs concurrently with the
COBRA period. Thereafter, the Employee may






--------------------------------------------------------------------------------




continue receiving group health and dental coverage at the Employee’s own
expense as provided by COBRA for the remainder of the COBRA period. Eligibility
to continue this coverage ends upon the termination of any period allowed by
law. Failure by the Employee to make timely payment of the Employee’s portion of
the premiums will result in termination of coverage. The Employee agrees to
notify the Company promptly when he or she is covered by another plan. If the
Employee is a “highly compensated individual” (as defined in Section 105(h) of
the Internal Revenue Code of 1986, as amended), the Company-paid portion of the
group health and dental coverage, as determined by reference to the total COBRA
premium, will be reported to the IRS as taxable income.


(d)
The Employee shall also be entitled to any benefits provided by the Company’s
401(k) plan, other retirement plans, and stock option, restricted stock and
other equity incentive plans in which the Employee is a participant to the
extent such benefits are earned and vested as of the Termination Date as
determined under the terms of such plans. Notwithstanding the forgoing, the
Company will make cash payments, less applicable withholding taxes, to the
Employee on such vesting dates as described below in an amount equal to the
number of restricted stock units (RSUs) that were scheduled to vest on such date
multiplied by the closing price of the Company’s common stock as listed on the
NASDAQ stock market on such date.



•
9,167 RSU’s granted on November 6, 2013 scheduled to vest on November 6, 2016

•
63,814 RSU’s granted on November 6, 2013 scheduled to vest on November 6, 2016

•
8,333 RSU’s granted on November 5, 2014 scheduled to vest on November 5, 2016

•
7,500 RSU’s granted on November 4, 2015 scheduled to vest on November 4, 2016



2.The Employee acknowledges that all outstanding wages and any other amounts
owed have been paid.
                      
3.The Employee acknowledges that the Employee signed a Non-Solicitation and
Proprietary Information Agreement attached hereto as Exhibit I, a Noncompetition
Agreement attached hereto as Exhibit II, and a Change in Control Agreement
attached hereto as Exhibit III, each of which is incorporated herein by
reference, and remains in full force and effect except that Section 1 of the
Noncompetition Agreement shall be revised to strike the words “or similar to”
wherever such words appear.


4.The Employee will deliver to the Company all documents or materials of any
nature belonging to it whether in original form or copies of any kind, including
any trade secrets and proprietary information. The Employee will return all
property belonging to the Company including, but not limited to, keys, access
card, computer software, and any related equipment.


5.If the Employee violates Employee's obligations under this Agreement, the
Company will have the right to pursue any and all remedies at law or in equity
including injunctive relief and to obtain money damages and recover the value of
any benefit which Employee received as a result of Employee's violation.


6.The Employee specifically releases, remises and forever discharges the Company
from all claims of any nature which the Employee now has or ever had arising
from Employee's employment or the termination of Employee's employment with the
Company, including any common law claims or statutory claims including, but not
limited to:


(a)
claims under any state or federal discrimination, fair employment practices or
other employment related statute, or regulation (as they may have been amended
through the date of this Agreement) prohibiting discrimination or harassment
based upon any protected status including, without limitation, race, color,
religion, national origin, age, gender, marital status, disability, handicap,
veteran status or sexual orientation. Without limitation, specifically included
in this paragraph are any claims arising under the Federal Rehabilitation Act of
1973, Age Discrimination in Employment Act of 1967, as amended, the Older
Workers Benefit Protection Act, Title VII of the Civil Rights Act of 1964 as
amended by the Civil Rights Act of 1991, the Equal Pay Act, the Americans With
Disabilities Act and any similar state or local statute or ordinance.



(b)
claims under any other state or federal employment related statute, or
regulation (as they may have been amended through the date of this Agreement)
relating to wages, hours or any other terms and conditions of employment.
Without limitation, specifically included in this paragraph are any claims






--------------------------------------------------------------------------------




arising under the Fair Labor Standards Act, the Family and Medical Leave Act of
1993, the National Labor Relations Act, the Employee Retirement Income Security
Act of 1974, the Consolidated Omnibus Budget Reconciliation Act of 1985 (COBRA)
and any similar state or local statute or ordinance.


(c)
claims under any state or federal common law theory including, without
limitation, wrongful discharge, breach of express or implied contract,
promissory estoppel, unjust enrichment, breach of a covenant of good faith and
fair dealing, violation of public policy, defamation, interference with
contractual relations, intentional or negligent infliction of emotional
distress, invasion of privacy, misrepresentation, deceit, fraud or negligence.



(d)    any other claim arising under state or federal law.


7.This paragraph is intended to comply with the Older Workers Benefit Protection
Act of 1990 ("OWBPA") with regard to the Employee's waiver of rights under the
Age Discrimination in Employment Act of 1967 ("ADEA"):


(a)
The Employee is specifically waiving rights and claims under ADEA;



(b)
The waiver of rights under ADEA does not extend to any rights or claims arising
after the date this Agreement is signed by the Employee;



(c)
The Employee acknowledges receiving consideration for this waiver;



(d)
The Employee acknowledges that the Employee has been advised to consult with an
attorney before signing this Agreement;



(e)
The Employee acknowledges that after receiving a copy of this Agreement, the
Employee had the right to take up to 45 days to consider the Employee's decision
to sign the Agreement; the parties agree that changes, whether material or
immaterial do not restart the running of the 45 day period.



This Agreement does not become effective for a period of seven (7) days after
the Employee signs it. The Employee has the right to revoke this Agreement
during the seven (7) day period. Revocation must be made in writing, signed by
the Employee and delivered to the Company during the seven (7) day period. If
the Employee revokes this Agreement, the entire Agreement shall be null and
void, and no severance benefits will be payable. The informational requirements
of the ADEA are attached hereto as Exhibit IV.


8.This Agreement will be governed by Massachusetts law. The Employee consents to
the jurisdiction of any court within Massachusetts.


9.In case it is determined by a court of competent jurisdiction that any
provision herein contained is illegal or unenforceable, such determination shall
not impair the remaining provisions of this Agreement.


10.It is expressly understood and acknowledged by the Employee that this
Agreement provides the Employee with valuable consideration to which the
Employee would not ordinarily be entitled.


11.This Agreement may not be amended except by a writing signed by the party
against whom enforcement is sought.


12.This Agreement may be executed in multiple counterparts, each of which shall
be deemed an original and all of which together shall constitute one and the
same document.


13.The Employee agrees that the Employee will not disparage the Company or its
products, services, agents, representatives, directors, officers, shareholders,
attorneys, employees, vendors, affiliates, successors or assigns, or any person
acting by, through, under or in concert with any of them, with any written or
oral statement. The Company will cause its executive officers not to disparage
the Employee with any written or oral statement.







--------------------------------------------------------------------------------




14.This Agreement will remain effective regardless of the sale of all or
substantially all of the Stock or assets of the Company, and in the event of
such a sale this Agreement will remain binding on the Company and on the
acquiring entity or entities.


15.    The Employee acknowledges that Employee has been afforded sufficient time
to understand the terms and effects of this Agreement, and that the agreements
and obligations herein are made voluntarily, knowingly and without duress, and
that neither the Company nor its agents or representatives have made any
representations inconsistent with the provisions of this Agreement.


16.    Section 409A Requirements. Notwithstanding anything to the contrary in
this Agreement, the following provisions shall apply to any payments and
benefits otherwise payable to or provided to the Employee under this Agreement:


(a)
For purposes of Section 409A of the Internal Revenue Code of 1986, as amended
(“Section 409A”), (1) each “payment” (as defined by Section 409A) made under
this Agreement shall be considered a “separate payment,” and (2) payments shall
be deemed exempt from the definition of deferred compensation under Section 409A
to the fullest extent possible under (a) the “short-term deferral” exemption of
Treasury Regulation § 1.409A-1(b)(4), and (b) (with respect to amounts paid as
separation pay no later than the second calendar year following the calendar
year containing the Employee’s “separation from service” (as defined for
purposes of Section 409A)) the “two‑years/two-times” separation pay exemption of
Treasury Regulation § 1.409A-1(b)(9)(iii), which are hereby incorporated by
reference.



(b)
If the Employee is a “specified employee” as defined in Section 409A (and as
applied according to procedures of the Company) as of the Employee’s separation
from service, to the extent any payment under this Agreement constitutes
deferred compensation (after taking into account any applicable exemptions from
Section 409A), and to the extent required by Section 409A, no payments due under
this Agreement may be made until the earlier of: (1) the first day of the
seventh month following the Employee’s separation from service, or (2) the
Employee’s date of death; provided, however, that any payments delayed during
this six-month period shall be paid in the aggregate in a lump sum, without
interest, on the first day of the seventh month following the Employee’s
separation from service.



(c)
If this Agreement fails to meet the requirements of Section 409A, the Company
shall not have any liability for any tax, penalty or interest imposed on the
Employee by Section 409A, and the Employee shall have no recourse against the
Company for payment of any such tax, penalty or interest imposed by Section
409A.



IN WITNESS WHEREOF, the Employee and the Company's duly authorized
representative have caused this Agreement to be executed under seal on the dates
shown below, to become effective 7 days after the Employee signs as provided in
Paragraph 8.


I, Mark D. Morelli, represent and agree that I have carefully read this
Agreement; that I have been given ample opportunity to consult with my legal
counsel or any other party to the extent, if any that I desire and that I am
voluntarily signing by my own free act. This Agreement constitutes a voluntary
and knowing waiver of rights under the laws and statutes referenced above.






Dated:    April 5            , 2016        /s/ Mark D. Morelli
                    Mark D. Morelli






BROOKS AUTOMATION, INC.


Dated:    April 12            , 2016        BY: /s/ William T. Montone        
Name: William T. Montone    
Title:    Senior Vice President, Human Resources



